Citation Nr: 1604839	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2013, the Veteran requested a hearing before a member of the Board and such a hearing was scheduled for January 2016.  However, as will be discussed below, prior to the date of the scheduled hearing, the Veteran withdrew his appeal with regard to the issue before the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

By way of a January 2016 written correspondence, prior to promulgation of a decision, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD has been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015) (as amended by 68 Fed. Reg. 13,235  (April 18, 2003)).  

By correspondence from the Veteran dated in January 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


